Citation Nr: 0520679	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  04-16 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for allergic rhinitis with sinusitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from March 1984 to June 
1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) from July 2003 and January 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a statement dated in August 2003, the appellant reported 
that on December 17, 2001, he had a hearing evaluation at the 
VA Medical Center (VAMC) in Beckley, West Virginia.  The 
evidence of record appears to indicate that the RO has sought 
and obtained VA medical records from June 2001 to December 
2004.  A summary report of the various VA treatment and 
evaluations is also of record.  This report confirms that the 
appellant was indeed evaluated for his hearing on December 
17, 2001.  In addition, the summary report indicates a visit 
to the VA audiology clinic in January 2002.  The report of 
this visit is not included in the VA medical records 
associated with the claims file.  The RO must ensure that all 
outstanding pertinent VA medical records are obtained and 
associated with the claims file.  

During an April 2005 hearing before the undersigned, the 
appellant reported that he was receiving private treatment 
from Dr. Asbury for his allergic rhinitis and sinus 
condition, the last treatment being approximately 45 days 
earlier.  Dr. Asbury's treatment records have not been 
obtained (a September 2003 letter is the only record from Dr. 
Asbury).  

The veteran also testified that beginning in December 2004, 
he was awarded Social Security disability benefits for 
psychiatric disorders and gout.  It is noted, however, that a 
June 2001 VA treatment report indicates that he had been laid 
off because of severe allergy problems.  In order to ensure 
that all possible pertinent evidence have been obtained and 
considered in this matter, the RO should take the appropriate 
steps to obtain the veteran's Social Security records.  In 
addition, the appellant should be asked to submit any records 
pertinent to being laid off or pertinent to the effect of his 
allergy and sinus conditions on his employment.  The VA has a 
duty to assist in gathering social security records when put 
on notice that the veteran is receiving social security 
benefits. See Murincsak v. Derwinski, 2 Vet.App. 363 (1992); 
Masors v. Derwinski, 2 Vet.App. 180 (1992). 

The veteran underwent VA examinations in July 2003 and May 
2004 for his sinusitis and allergic rhinitis.  The claims 
file, however, was not available to the examiners during 
these evaluations.  After associating with the claims file 
all outstanding pertinent evidence, the RO is to schedule the 
claimant for another VA examination, with the claims file 
being made available to the examiner prior to evaluation.  
Given the reported severity of his condition, the RO is to 
also consider whether referral to the Director, Compensation 
and Pension Service, is necessary, and if so, to make such 
referral.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO is to obtain the veteran's 
Social Security disability records, to 
include any supporting medical evidence, 
and associate them with the claims file.

2.  The RO should take the appropriate 
steps to obtain any pertinent outstanding 
medical records, VA and non-VA, and 
associate them with the claims file.  Of 
particular interest would be VA audiology 
evaluations performed on December 17, 
2001, and January 25, 2002; treatment 
records from Donald W. Asbury, M.D.; as 
well as VA treatment records from 
December 2004 to present.   

3.  If, after making reasonable efforts, 
the RO cannot locate any records, the RO 
must specifically document what attempts 
were made to locate the records.  With 
regard to any government records that 
cannot be located, the RO must indicate 
in writing that further attempts to 
locate or obtain any government records 
would be futile.  The RO must then:  (a) 
notify the claimant of the specific 
records that it is unable to obtain; (b) 
explain the efforts VA has made to obtain 
that evidence; and (c) describe any 
further action it will take with respect 
to the claim.  The claimant must then be 
given an opportunity to respond.  

4.  The RO should contact the veteran and 
ask him to submit any records pertaining 
to the effect that his allergic rhinitis 
and sinusitis have had on his employment, 
to include employment records which may 
show that he was laid off due to these 
disorders.

5.  After all pertinent evidence have 
been gathered and associated with the 
claims file, the veteran should be 
scheduled for a VA examination to 
determine the severity of his sinusitis 
and allergic rhinitis.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  In 
accordance with the latest AMIE 
worksheets for evaluating allergic 
rhinitis and sinusitis, the physician is 
to provide a detailed review of the 
veteran's history, current complaints, 
and the nature and extent of each 
disability.  The examiner is specifically 
asked to indicate what symptoms and 
findings are related to the allergic 
rhinitis; what symptoms and findings are 
related to sinusitis; and what symptoms 
and findings are related to both allergic 
rhinitis and sinusitis.  The examiner is 
also asked to indicate the effect that 
these disorders would have on the 
veteran's ability to work.  The examiner 
must provide a clear explanation for each 
finding and opinion.

6.  The RO must notify the veteran that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that he does not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

7.  Thereafter, following any other 
appropriate development (to include VA 
examination to determine the etiology of 
hearing loss, if necessary), the RO 
should readjudicate the appealed issues 
based on all the evidence of record.  The 
RO is specifically asked to address 
whether referral to the Director, 
Compensation and Pension Service, is 
warranted for extraschedular 
consideration.  If so, such referral is 
to be made.  If any benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




